tcmemo_2008_264 united_states tax_court thomas j barrow petitioner v commissioner of internal revenue respondent barrow aldridge co petitioner v commissioner of internal revenue respondent docket nos filed date clarence b tucker sr for petitioners alexandra e nicholaides and kimberly webb for respondent memorandum findings_of_fact and opinion holmes judge thomas j barrow was a pioneer for african- americans in the accounting profession creating what was for a time the nation’s largest minority-owned accounting firm despite his impressive leadership barrow ran into trouble with the irs when audits revealed that he was not reporting all of the business income that he received the irs also disallowed various deductions he took during the years at issue barrow was convicted at a criminal trial of filing false tax returns bank fraud and income_tax evasion we must decide whether barrow and his firm are liable for tax deficiencies and associated penalties for the years i the early years findings_of_fact barrow grew up in detroit graduated from high school there and then attended wayne state university he majored in accounting while working as an intern for arthur andersen when that firm was still one of the big eight national accounting firms he earned his bachelor’s degree in accounting in and became a certified_public_accountant in upon graduation from college barrow was promoted by andersen and he began working on financial audits he rose through the ranks and eventually became an experienced senior auditor his job was to plan audit engagements execute them write the audit procedures review the audit work papers and then draft the client’s financial statements to make sure they complied with generally_accepted_accounting_principles gaap he worked only on financial audits and was never involved with andersen’s tax department he also found time to continue his education by earning an mba in finance again from wayne state ii formation of barrow aldridge co in date barrow and two of his colleagues from andersen william aldridge and ron coleman founded their own accounting firm named barrow coleman aldridge co they organized it as a corporation in which each owned a one-third interest the firm aimed to build a client list of small businesses individuals and nonprofits and it soon had a number of clients in the health-care industry and it didn’t just do the financial audits barrow specialized in--it also offered bookkeeping recordkeeping and tax-return preparation the firm quickly took off and as its revenues grew it took on more employees most were cpas but the firm needed staff too and one of its first was cynthia nobles she began work in as secretary to all three partners over the course of her employment at the firm her responsibilities grew until she became both the firm’s office manager and its bookkeeper barrow taught nobles some basic accounting skills such as recording journal entries working with a general ledger and reconciling the bank account at first he closely supervised her and was able to correct any mistakes she made barrow soon emerged as the firm’s star at first this just meant he had to work harder because the company generally followed the eat-what-you-kill model with each of the senior partners working mostly for those clients that he brought to the firm barrow proved to be the superior rainmaker though and was soon bringing in far more clients than he could handle himself shifting some of the work to the other partners the principals began to specialize--aldridge in tax and barrow on audit and financial services but with an increasing focus on client development when equal partners generate unequal revenues trouble usually ensues and in the early ’80s barrow became dissatisfied with what he thought was the less-than-equal effort of both of his partners but especially of coleman barrow didn’t feel that he had the power to fire coleman so he decided to leave the firm the only problem was that the firm wanted to leave with him--the clients were predominantly barrow’s and the employees said they would follow barrow out the door so coleman decided to leave instead and aldridge agreed to make some adjustments so that he and barrow could continue to work together thus forming barrow aldridge co baco in after the shakeup barrow became the majority owner with percent control and was in charge of the firm’s finances baco like its predecessor had always managed its finances using the modified cash_basis of accounting at trial barrow first defined the plain-vanilla cash_method_of_accounting as one where a company records revenues when it receives cash or a cash_equivalent likewise a company using this method records expenses only when money goes out the door barrow described the limitations of this method saying that a company cannot account for depreciation under it but as barrow explained baco used the modified cash_method_of_accounting which allowed the company to record certain expenses when all the events that surround that expense had occurred when baco paid its employees for example it would accrue and deduct the related fica payments at that time instead of waiting to deduct those taxes when it actually paid them over to the government barrow increasingly came to think of baco as his firm and took it upon himself to lend it money when blips in its cashflow made meeting payroll a problem he did not formally approve these loans in writing on behalf of baco but both aldridge and nobles knew of them and credibly testified that they occurred nobles also credibly testified that she would make journal entries in the ordinary course of business adjusting the amount of the loans outstanding both when baco received money and when baco’s tax returns had a box that required a choice of accounting_method cash accrual or other specify the commissioner points out that baco checked that it used the cash_method_of_accounting while barrow now claims baco used the modified cash_method checking the box for cash_method seems reasonable however given that r elatively minor deviations in the form of accruals will not change the taxpayer from the basic cash_method alkire tax_accounting sec_3 lexisnexis it paid barrow back we specifically find these journal entries a generally reliable record of barrow’s loans to baco and their repayment baco required all employees and owners to abide by a noncompete agreement barrow testified that it was baco’s policy that if it was a service that baco offer ed then a baco employee couldn’t perform that service outside of the firm’s purview donna west initially a baco audit manager and later a principal credibly testified that she knew that this was baco’s policy even though she never saw it in writing she explained that she would not have been able to work for a competitor because as a cpa she would not work for one of the other accounting firms she also explained that she could work in- house for a client but that under the policy she would still be a baco employee receiving her compensation from baco iii complete information systems the second business whose finances are at issue in this case is complete information systems cis started in by baco’s principals cis leased mainframe time which it resold to its clients that time would then be available for baco clients to automate their bookkeeping barrow completed all the paperwork in those bygone days before personal computers became a commodity companies could actually make money by buying time on a mainframe computer wholesale and reselling it to clients for the various uses or the misuses of the term time sharing see odeneal computer time sharing for managers to set up cis and at first all the partners of barrow coleman aldridge co owned it but with the understanding that distributions from revenues would be unequal and dependent on who brought the client in all the clients of cis were also clients of baco and the partners would routinely try to cross-sell the services of both firms over time cis also began to lease cars to baco’s owners barrow signed the lease agreements for cis and aldridge and nobles signed for baco after the shakeup from which baco emerged barrow became the sole_proprietor of cis though nobles continued to do its bookkeeping for tax years and barrow called this business cis or cis leasing on his tax_return barrow called it barco leasing for all of these tax years barrow reported its business income and expenses on his own schedule c using the cash_method_of_accounting under which he recorded cis’s income and expenses in the calendar_year in which they occurred iv baco’s success and barrow’s community involvement baco continued to grow and in it opened a satellite office in illinois the firm also negotiated a deal with coopers lybrand that was essentially a right_of_first_refusal if baco wanted to partner with a large accounting firm it had to ask coopers first and likewise if coopers wanted to partner with a minority-owned firm this agreement gave baco access to large clients that it would not have otherwise been able to work with barrow negotiated this joint_venture and it was the first of its kind among accounting firms in detroit barrow successfully increased the client base of the baco satellite offices by marketing his experience and learning to manage client relationships remotely in an effort to bring in new clients and to raise his stature in both the business and financial communities barrow became active in many professional associations he was the detroit chapter president for the national association of black accountants naba which became the largest chapter in the country under his leadership he later became the national naba president and in that role he visited many u s cities to organize additional chapters he served on an advisory board to the commissioner of internal revenue and the governor of michigan appointed him to the state board_of accountancy which he eventually chaired he was also a member of the accounting aid society of metropolitan detroit and was on the advisory board to the small_business association and the advisory council of the wayne state university department of accounting but the community involvement that plays the biggest role in this case began with barrow’s appointment to the board_of trustees for new center hospital3 nch in nch was a troubled institution as barrow quickly discovered after he arrived this prompted him to start asking tough questions of alan weiner the hospital’s executive consultant weiner reacted by trying to find ways to decrease the strength of the hospital board but barrow led a countercoup in in which the board ousted weiner and elected barrow as chairman of nch barrow’s prominence and reputation in detroit was growing but proved to be its apogee that year barrow decided to heed the urging of his friends and run for mayor of the city against the formidable incumbent coleman young he believed--and we specifically find his claim of naivete credible--that this would simply mean putting his name on the ballot and campaigning for awhile instead it began a long downward slide in his personal and financial fortunes the first sign was neither subtle nor long in coming--baco’s largest client in was the city of detroit and the city swiftly decided to cut off its business with the firm leaving baco with a huge revenue shortfall but there were also subtler effects as barrow grew more occupied with politics and community work he did not have the time he needed to supervise at the time new center hospital was named detroit center hospital the board decided to change the name in because detroit center hospital had a poor image in the community nobles adequately mistakes she made in recording entries in the books of both baco and cis remained uncorrected and leached into barrow’s and baco’s tax returns many of the problems that led to this case though began with barrow’s work on the nch board his duties started out as routine trustee chores--attending meetings and cursorily reviewing weiner’s proposals but after weiner’s ouster barrow and the hospital board decided in to seek outside advice which led them to put the hospital and some affiliates under a holding_company this new company called central cities health services cchs with barrow as chairman of its board_of directors planned to acquire clinics throughout detroit these clinics could refer patients needing specialized or acute care to the hospital giving its patient population a much-needed boost he also increased his efforts at the hospital while running for mayor that year--in fact the then-chairman of cchs stepped down and let barrow take his place because he knew it would be valuable for barrow’s mayoral campaign barrow stayed on the hospital’s board too and was the only director common to both nch and cchs the two boards began paying their members a fee of dollar_figure for each monthly board meeting attended and dollar_figure for each subcommittee meeting they also paid barrow a separate annual chairman’s fee of dollar_figure cchs’s plan began to work and it became the parent company of new center clinic-east new center clinic-west and new center clinic- central the nch board_of trustees hired a chief operating officer the new man was to run the hospital’s billing personnel and patient care departments but after a couple years it became obvious that he didn’t know how to run the financial side of the hospital the result was a cashflow problem serious enough to prompt the board to remove him by then nch was collecting substantially less than what it was billing some insurance_companies and medicaid were refusing to pay bills because of avoidable paperwork problems but instead of correcting and resubmitting the bill the billing department did nothing the result was a perpetual cash crisis the board also discovered that the hospital had a mortgage with hud on which it was not current which then triggered violations of nch’s corresponding regulatory agreement connected to that mortgage and to add to the hospital’s woes it also had a payroll-tax problem because it hadn’t been paying over withheld taxes to the irs sometime between and cis began providing computer services to nch these services included aiding the hospital with its billing system it’s unclear whether and to what extent barrow disclosed his ownership of cis--a potential conflict of interest--to the other board members but barrow credibly testified on this tangential point that every board member did business with the hospital and its affiliates barrow understood the hospital’s financial problems and so he began to get more involved in the hospital’s day-to-day operations in date while still a partner at baco barrow began functioning as a full-time manager to try to bring order to the chaos in the hospital’s financial departments the board agreed in exchange to pay barrow the same dollar_figure as a chairman’s fee that the previous chief operating officer had received as salary between date and late nch signed two deals with baco the first was a professional compilation-accounting services agreement a service that baco routinely performed for its clients after receiving bids for contracts from other accounting firms that the hospital couldn’t afford baco essentially lent some of its employees at reduced rates to nch to help with the billing and finances these employees acted like nch employees--they worked at nch every day and they were actively involved in reconciling the bank accounts building and maintaining relationship with the hospital’s vendors and creating the quarterly requests for reimbursement from medicare medicaid and blue cross blue shield nch paid baco directly and baco deposited this money into baco checking accounts donna west was the lead on this engagement and barrow’s work on this project did not extend beyond supervising her in date at about the time that barrow took on his greatly expanded role in managing the hospital baco started the second engagement which was to reconstruct cost reports business records and other accounting_records back to the 1970s this project was much more complex the money at risk amounted to several million dollars and the hospital’s survival was at stake barrow got personally involved but since the hospital paid him a chairman’s fee he did not have baco bill nch for his time barrow’s involvement on this engagement came within the penumbra of the noncompete agreement and he admits that the fee paid to him as nch’s chairman should have belonged to baco under that agreement all during these years that he was spending so much time at cchs and nch barrow continued to have several outstanding loans with baco he would often deposit checks from baco’s clients that were payable to baco into his own personal account on this important point we specifically find based on the testimony and exhibits in evidence that barrow had nobles record in the baco general ledger upon receipt of each check a journal entry that decreased the loan payable to him a debit and increased baco’ sec_4 there was also a draft agreement between cchs and baco for similar consulting services but the parties never signed the agreement or acted upon it revenues from the engagement a credit the only check not properly recorded in the baco ledger was one for dollar_figure from ernst whinney during this time barrow was still receiving a board stipend from nch in addition to his chairman’s fee barrow credibly testified that there was a substantial difference between his role as nch chairman and his role as nch board member he received the nch board stipend for attending and conducting meetings and considered it like the other board stipends and the cchs chairman’s fee to be his own income the hospital consistently paid baco and barrow although not all the other vendors and for a time barrow himself managed the hospital’s cashflow by approving all payments before they were sent to the vendors this gave him a very detailed knowledge of the state of nch’s cash position and he would sometimes refrain from cashing his board stipend or chairman’s fee checks because he knew the hospital didn’t have the cash on hand to pay him while occupied at the hospital and cchs barrow also had to deal with another outbreak of change at baco--aldridge’s decision to leave the firm in december of even though barrow had been president of baco from its start aldridge’s departure left him with near total responsibility over administrative and financial decisionmaking it also left him--with the exception of some partners who owned about percent of the firm’s outstanding shares--as the firm’s owner even more than before baco’s fate depended on barrow v personal and professional trouble despite all his responsibilities barrow chose to run for mayor again in this second campaign was especially brutal because barrow was by then a legitimate threat to the incumbent mayor calling his mayoral run life-altering barrow experi- enced things he only thought happened in fiction credibly testi- fying that someone broke into his home and stole only his brief- case and that he found someone pulling documents from his trash and that police began to sit outside his home to observe who was coming and going the campaign began to founder after the detroit free press ran a series of articles about barrow baco cis and their connections with nch because nch consistently paid baco and barrow but not its other vendors the paper questioned whether barrow had a conflict of interest on one occasion a reporter at the paper called barrow and asked whether he had ever received payment from nch for his services barrow lied and said that he had not and even though he thought no one would ever find out he stamped the back of his chairman’s-fee checks which he had already deposited into his personal account with the baco endorsement stamp barrow also kept quiet about the ownership of cis--joseph valenti a friend of barrow’s and fellow hospital board member testified credibly that even he didn’t know cis and barrow were connected until a reporter did an investigative piece on barrow during the campaign barrow lost his run for the mayoralty and then lost a race for congress in he resigned from the nch board in date and pulled the baco staff out of the engagement with the hospital at that time as well vi the collapse audit and criminal trial in date irs agent stephen bulik began investigating baco’s tax_return for the year ending date one of the first things he did in his audit was to reconcile the general ledger to the tax_return many of the general ledger accounts did not agree the audit soon expanded to baco’s tax_year ending date and to barrow’s personal taxes for through because bulik was not able to reconcile the return to the general ledger he began a specific-items analysi sec_5 for both baco and barrow personally for all years at issue bulik performed a bank-deposits analysis to determine the cis portion of barrow’s understatement a specific-items analysis is a direct method of proof used when an irs agent can find a taxpayer’s sources of income when the irs can’t find a taxpayer’s sources of income it uses an indirect method of proof such as an analysis of bank_deposits see generally garbis et al tax_procedure and tax_fraud 3d ed after years of investigation and a referral from the civil to the criminal side of the irs a grand jury indicted barrow in date on one count of bank fraud one count of making false statements on a loan application five counts of tax_evasion under sec_7201 for tax years through and five counts under sec_7206 of willfully submitting false tax returns for tax years through barrow was also indicted on three counts of willfully submitting false corporate tax returns on behalf of baco for tax years through during the criminal trial the government pursued a theory that barrow had cheated on his taxes by not reporting on his individual returns the fees that nch and cchs paid to him as the chairman of the board and a trustee unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax court’s rules_of_practice and procedure neither party chose to introduce the transcript of the criminal trial into evidence cf oliver v commissioner tcmemo_1993_508 where we allowed admission of a transcript from the criminal trial and held that we had discretion in deciding the weight to afford testimony of the taxpayer and other witnesses at the criminal trial but see costa v commissioner tcmemo_1990_572 where we disallowed admission of an affidavit from the criminal trial since it wasn’t made under fed r evid d we therefore rely where relevant on the indictment which was introduced credible testimony in this case of what happened in the criminal case and the concessions of each party barrow did include massive excerpts from the criminal trial transcript in his posttrial brief rule b however says that statements in briefs are not evidence and we have previously held that parties cannot attempt to supplement continued in a jury convicted barrow on eight of the twelve counts against him making false statements in connection with a bank loan application under u s c bank fraud under u s c income_tax evasion for tax years and under sec_7201 and willfully filing false income_tax returns for years and under sec_7206 barrow was also convicted under sec_7206 for willfully filing a false corporate_income_tax return for baco in tax years ending date and vii barrow and baco tax returns barrow would collect all of the yearend adjusting entries and the calculated ending balances for each of the general ledger accounts then aldridge at first or barrow after aldridge left would prepare baco’s tax returns both barrow and baco routinely filed their returns late during the years just as often the returns were later amended after barrow discovered reporting mistakes made by nobles or remembered income or expenses that he had previously been too busy to write down continued the record with new material provided in the post-trial briefs see 93_tc_529 hartford v commissioner tcmemo_1995_351 we therefore do not use that information in reaching our decision barrow’s personal income_tax returns form_1040 1040x 1040x 1040x date filed tax_year baco’s income_tax returns fiscal_year ending viii the civil trial form_1120 1120x 1120x 1120x date filed the irs began a civil examination of barrow and baco in after several years of investigation the commissioner sent notices of deficiency to barrow for tax years through and to baco for tax years ending date and the commissioner determined deficiencies arising from the following unreported income baco’s unreported income year nch cchs ncc-w ncc-e dollar_figure dollar_figure dollar_figure --- dollar_figure --- dollar_figure ernst whinney dollar_figure bank-deposit barrow’s unreported income portion due to baco distributions year method dollar_figure big_number dollar_figure dollar_figure dollar_figure portion due to wages dollar_figure --- --- --- --- dollar_figure big_number dollar_figure dollar_figure dollar_figure instead of attributing the nch and cchs fees to barrow personally the commissioner now argues that they belonged to baco and that barrow diverted them by depositing them into his own personal checking account the commissioner treats this income and diversion for tax purposes as income to baco followed by a constructive_dividend to barrow even though the government now believes this is the proper way to treat the fees it used a completely different theory at barrow’s criminal trial--an important change as it will turn out the commissioner also disallowed several deductions some of these were expenses connected with barrow’s plane because he traveled so often to meet with clients spread throughout michigan and illinois and to visit various other cities for his work with naba barrow--an instrument-rated pilot--had begun flying himself to save time the faa requires pilots to keep a logbook of all their flights and to record the purpose of each but during the initial audit barrow gave the logbook to the irs without making a copy the irs lost it and barrow was unable to reproduce its content both barrow and baco petitioned this court for relief the main issues for decision are did barrow or baco engage in fraud thereby tolling the 3-year statute_of_limitations does collateral or judicial estoppel bar any claims or issues in this case did barrow or baco understate income may barrow or baco take the income_tax deductions disallowed by the commissioner is barrow or baco liable for the fraud_penalty under former sec_6653 barrow resided in detroit throughout the events of this case including the day he filed his petition baco is now a defunct corporation originally headquartered in detroit michigan law provides that a dissolved corporation may sue and be sued in its corporate name and process may issue by and against the corporation in the same manner as if dissolution had not occurred mich comp laws serv sec e lexis-nexis see also id sec freeman v hi temp prods n w 2d mich ct app opinion i fraud this case hinges on whether barrow committed fraud on this question hangs the commissioner’s ability to redetermine barrow’s and baco’s deficiencies for because the commissioner generally has only three years after a taxpayer files a return to assess a deficiency or issue a notice_of_deficiency sec_6501 barrow filed all original personal and business returns for the years in question by the end of but the commissioner waited until to send notices of deficiency barrow urges us to apply the three-year statute_of_limitations but the commissioner points us to sec_6501 which says that i n the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time we look to the date that barrow filed the original returns not any amended returns in applying sec_6501 464_us_386 o nce a fraudulent return has been filed the case remains one ‘of a false_or_fraudulent_return ’ regardless of the taxpayer’s later revised conduct for purposes of civil_fraud liability under sec_6653 it likewise should remain such a case for purposes of the unlimited assessment_period specified by sec_6501 whether we get to decide the merits of each year depends on the success of his assertion fraud is an intentional wrongdoing and the commissioner must prove by clear_and_convincing evidence that barrow specifically intended to evade a tax that he believed he or baco owed by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 99_tc_202 accord 84_tc_636 we look to barrow’s actions to determine whether any baco underpayment resulted from fraud because corporate fraud necessarily depends on the fraudulent intent of the corporate officers 96_tc_858 affd 959_f2d_16 2d cir we do not impute or presume fraud--the commissioner must prove that there is an underpayment_of_tax for each year at stake and some part of that underpayment is due to fraud sec_7454 rule b wright t c pincite a underpayment to prove an underpayment the commissioner can use methods different from those the taxpayer used to calculate income when the taxpayer’s method_of_accounting doesn’t clearly reflect income sec_446 94_tc_654 barrow has the burden to prove that the commissioner’s determination of unreported income is unfair or inaccurate dileo t c pincite parks t c pincite the commissioner argues that barrow underpaid his personal tax_liability for tax years and that barrow caused baco to underpay its tax due in and we need not delve into the details in this part of our opinion because barrow concedes at least some underpayment for due to using the wrong form_w-2 and due to a missing form_1099 for cchs income we have also held that a taxpayer admits an underpayment by filing an amended_return that increases his tax_liability badaracco u s pincite delvecchio v commissioner tcmemo_2001_130 affd 37_fedappx_979 11th cir that’s just what barrow did for when he filed a form 1040x for that showed an increase in tax_liability we therefore find with little difficulty that barrow had at least some underpayment in and whether an underpayment existed for and and for baco in and is a more difficult question barrow did file an amended_return for 1987--but it decreased his tax_liability by dollar_figure baco’s and amended returns show no increase in tax_liability because of the availability of net- operating-loss carryforwards so we can’t use these amended returns as admissions but we can use the fact that he filed all four of these returns late the version of sec_6653 effective for barrow’s and and baco’s and returns states that for purposes of this section the term underpayment means a deficiency as defined in sec_6211 except that for this purpose the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return and for purposes of sec_6653 ‘a taxpayer will automatically create an underpayment in the amount of the correct_tax simply because he files an untimely return ’ campbell v commissioner tcmemo_1997_415 quoting 92_tc_342 affd 898_f2d_50 5th cir this means that to answer the question of whether the commissioner has proven that there were underpayments for the and tax years we can simply look to see if barrow reported any nonzero tax due for those years see sec_301_6653-1 proced admin regs even if barrow contests the commissioner’s deficiency a late-filed return is an admission that one owes at least the amount of tax shown due on it making it an admission of underpayment and even if we assumed the accuracy of the tax reduction shown on the amended return barrow would still be deemed to have admitted that he owed some tax for we therefore conclude that there was at least some underpayment as defined in sec_6653 for barrow in and the commissioner can find no comfort in this reasoning for the baco returns in this case baco’s original returns for and show zero tax_liability because of a net-operating-loss carryforward that eliminates any_tax that would’ve otherwise been due the notice_of_deficiency for these years recalculated and reduced the net_operating_loss available for and and included barrow’s hospital board fees and chairman’s fees in baco’s income during those years this created a tax_deficiency and as we said above an underpayment for purposes of sec_6653 includes a deficiency as defined in sec_6211 rather than make findings on the merits that an underpayment exists we move along to the second part of the fraud test for these two years as well b collateral_estoppel judicial estoppel and baco’s noncompete policy before deciding whether barrow had the required fraudulent intent we must first consider whether we need to decide the question at all each party vigorously argued that the other is estopped on the issue we’ll start with the commissioner he contends that barrow is collaterally estopped from contesting that he had the required fraudulent intent when he filed his and returns because he was convicted for criminal_tax_evasion under sec_7201 for those years the commissioner is right that a conviction under sec_7201 for tax_evasion necessarily carries with it the factual determination that some part of the resulting deficiency was due to fraud and as a general_rule we collaterally estop a taxpayer from arguing any defenses to the civil_fraud penalty for the same year niedringhaus t c pincite see also 708_f2d_243 6th cir affg tcmemo_1981_1 it’s possible however that the commissioner’s procedural missteps bar him from succeeding on this argument the possible misstep here is that we require a party asserting an affirmative defense--here collateral estoppel--to raise the issue in his pleading rule the commissioner didn’t do that he argues however that there was implied consent because barrow didn’t object to his collateral-estoppel defense at trial and rule b says that when an issue is tried by express or implied consent we are to treat the issue as if it was raised in the pleadings in pierce v commissioner tcmemo_2003_188 citations omitted our court held that this rule applies to collateral_estoppel i n deciding whether to apply the principle of implied consent we have considered whether the consent results in unfair surprise or prejudice toward the consenting party and prevents that party from presenting evidence that might have been introduced if the issue had been timely raised in 66_tc_861 we held that there was no implied consent where the taxpayer had no notice of the commissioner’s tardy argument the commissioner didn’t raise the issue at trial and we found that the taxpayer had no opportunity to defend against the commissioner’s claim barrow’s case is different the commissioner raised the issue in his pre-trial memo putting barrow on notice of his collateral-estoppel defense barrow does argue that the commissioner never filed a posttrial motion to conform the pleadings to the proof presented and therefore we should bar the commissioner from relying on collateral_estoppel now but rule b says that the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues emphasis added we therefore will address the collateral- estoppel issue on its meritsdollar_figure we use collateral_estoppel to prevent parties from litigating issues that were necessarily decided in a prior suit barrow also argues that he notified our court at trial of the commissioner’s failure to raise collateral_estoppel as an affirmative defense he cites the trial record in one of his post-trial briefs but his citation is incorrect 90_tc_162 affd 904_f2d_525 9th cir there are five conditions the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be applied against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation both parties agree that this case meets the second and third conditions the district_court in the criminal case rendered a final judgment and the parties to each case are the samedollar_figure because they contest the remaining criteria we analyze them in turn for and are the issues identical in all respects the commissioner simply asserts that the issues in each case are the same niedringhaus t c pincite ‘willfully’ as used the commissioner limits his estoppel argument to the three years in which barrow was individually convicted of tax_evasion under sec_7201 we’ve previously held that a corporation--even if it’s closely held--that was not a part of the criminal case cannot be collaterally estopped from denying fraud based on a majority shareholder’s conviction for tax_evasion c b c super mkts inc v 54_tc_882 in sec_7201 encompasses all the elements of fraud which are envisioned in sec_6653 but barrow says the issues are different because the commissioner uses a new_theory of corporate diversion a position that he says contradicts the theory of personal income-tax evasion the government used in winning the criminal case barrow argues that the new_theory was not before the jury in the criminal case and that if it had been the government would have had to prove at that trial both that the income belonged to baco and barrow deliberately diverted the income to himself because these issues weren’t considered at the criminal trial and barrow never had a chance to challenge them there barrow says that collateral_estoppel cannot apply the government admits that its theory is different in this case from what it argued in the criminal case in the criminal case the united_states presented to an unsophisticated jury that the unreported income was the direct income of thomas j barrow by doing so the united_states cast the clearest presentation of the facts to the jury so as to avoid any confusion the jurors may have had with the concept of double_taxation in the instant case the commissioner introduced sufficient evidence to show that the income was also the corporate earnings_of baco therefore adding the double tax component that was omitted in the criminal case in both instances the income is attributable to barrow reply brief for respondent pincite in other words the government successfully persuaded the district_court jury in the criminal case to find that all of the unreported income was directly received by barrowdollar_figure the commissioner argues that this direct- income theory is consistent with his corporate-diversion theory because in both cases the income is taxable to barrow the commissioner says he is simply adding another layer by determining that the income is also taxable to bacodollar_figure even though we agree with barrow that the government’s position has changed between the criminal case and this one as we explain later in discussing judicial estoppel there are relatively minor items of unreported income or incorrect expenses whose consequences for barrow’s tax_liability are unaffected by the switch in government theories between the cases at the criminal trial the government had the burden to establish willful tax_evasion beyond a reasonable doubt because the jury didn’t have to return a verdict detailing which items of income barrow hadn’t reported or which items of expense he hadn’t recall that the government had to prove an underpayment in the criminal case but the government wasn’t required to prove the specific amount of the underpayment just that an underpayment_of_tax existed see 360_f2d_353 4th cir wapnick v commissioner tcmemo_1997_133 corporations are subject_to double_taxation because the code taxes income first when the company receives it and then again when the company distributes it to its shareholders see 66_tc_128 affd 561_f2d_1287 8th cir for a historical account of the development of double_taxation see bank is double_taxation a scapegoat for declining dividends evidence from history tax l rev substantiated we have no way of figuring out any precise deficiency from the judgment in the criminal case we do know that the commissioner’s burden to prove fraud here by clear_and_convincing evidence is a lower standard than the u s attorney’s burden of proving barrow’s willful evasion beyond a reasonable doubt and we know from the jury’s verdict that at least some part of barrow’s underpayment for and is attributable to fraud we have also previously stated it is now well settled that the criminal judgment of conviction requires application of the doctrine_of collateral_estoppel and that at least part of any underpayment for the prosecution years must be deemed already to have been judicially determined to be due to fraud within the meaning of sec_6653 c b c super mkts t c pincite see also 53_tc_287 because a portion of the deficiencies that were at issue in the criminal case remains at issue in this case we cannot say that the fraud issue as it related to the individual deficiencies is different did the parties actually litigate the issues and was there a resolution essential to the prior decision the issue of whether or not barrow evaded tax was litigated in the criminal case the jury agreed with the government that barrow evaded tax in and because we have held that a conviction for evading tax decided the issue of whether some part of barrow’s underpayment was due to fraud we agree with the commissioner that the parties actually litigated the issue and there was a resolution in the government’s favor have the controlling facts and applicable legal rules remained unchanged from those in the criminal case the applicable legal rules remain unchanged--both criminal_tax_evasion and civil tax_fraud require proof of an underpayment sec_7201 525_f3d_451 6th cir niedringhaus t c pincite the controlling facts relevant to barrow’s criminal_tax_evasion are also the same as those the commissioner argues apply in this case--at least with regard to part of barrow’s individual income-tax deficiency not attributable to the new_theory of corporate diversion and there are no new facts that weren’t available to the parties in the criminal case barrow urges us to consider boulware v united_states u s __ 128_sct_1168 as a change in the applicable legal rules sufficient to defeat the application of collateral estoppeldollar_figure boulware held that a shareholder in a criminal_tax_evasion case can claim that distributions from his company were a return_of_capital without producing evidence that he or the company intended this type of distribution id but on date barrow filed a motion asking us to take judicial_notice of boulware a motion which in effect allowed him to cite supplemental authority for his case we asked for a response from the commissioner in which he correctly argued that the proper venue for deciding the impact of the boulware decision is district_court the commissioner is correct in asserting that the theory pursued by the government in barrow’s criminal case didn’t involve this issue we therefore collaterally estop barrow from denying fraud for tax years and this means we can redeter- mine barrow’s tax_liability for those years the commissioner however must still prove fraud for barrow’s individual income_tax in years and an issue that we analyze below in redetermining the deficiency for all five yearsdollar_figure the commissioner is not alone in urging estoppel barrow too raises the issue but the theory he argues for is judicial estoppel judicial estoppel is a doctrine that prevents a party from winning judicial acceptance of a theory in one case only to pursue a contradictory theory later new 532_us_742 105_tc_436 citing 100_tc_17 the rule’s purpose is to protect the integrity of the judicial process by prohibiting parties from deliberately changing positions according to the exigencies of the moment new hampshire v maine u s pincite citations and quotation marks omitted judicial estoppel does not bar a party from contradicting itself but from contradicting a court’ sec_15 because we have found no underpayment for baco see infra p we need not consider whether its and returns were fraudulent determination that was based on that party’s position 911_f2d_1214 n 6th cir this doctrine generally requires us to accept the earlier of the two inconsistent positions huddleston t c pincite factors that may lead us to judicially estop the commissioner from adopting a new position in this case include but are not limited to the following is the government’s later position clearly inconsistent with its earlier one did the government succeed in persuading the criminal court to accept its earlier position would the commissioner derive an unfair advantage or impose an unfair detriment if not estopped maine v new hampshire u s pincite bussell v commissioner tcmemo_2005_77 affd 262_fedappx_770 9th cir it’s barrow’s burden to show that the government took a contrary position in a prior proceeding and that this position was accepted by the court teledyne indus f 2d pincite barrow has easily borne this burden by pointing to the commissioner’s rather startling admission that the government changed theories because it didn’t think the jury was smart enough to understand what he now says really happened--the diversion by barrow of money owed to baco the commissioner says he’s merely adding the double tax component to the previous determination we disagree the government’s positions in the two cases are inconsistent because the corporate-diversion theory doesn’t simply increase barrow’s deficiencies it changes both the nature of the income and the computation of the tax owed by both baco and barrow we find this case similar to 15_f3d_533 6th cir affg tcmemo_1992_43 in which a taxpayer argued in a will_contest case that she was the owner of certain real_estate and in a later tax case argued that her son was the owner in order to claim that the transfer of real_estate to her son was a tax-free gift the appeals court determined that the outcome of the earlier case turned on the question of the property’s ownership--the taxpayer benefiting from being the owner in the first case--so that her change in theory represented a knowing assault on the integrity of the judicial system id pincite citation and quotation marks omitted although we won’t accuse the irs of trying to assault the integrity of the judicial system it remains true that irs witnesses helped convict barrow with the simple story that he was receiving income directly from nch and cchs that he didn’t report on his income_tax returns and are now trying to help the irs win by testifying that barrow was really taking money from his firm that wasn’t owed to him personally--a theory that would allow the commissioner to tax baco on that income and then tax barrow again on what the government now calls dividends we should probably be flattered that the commissioner thinks us more intelligent than the jury but we hold that such flattery only gets him estopped here we also hold in the alternative that money barrow earned from his hospital chairman’s fees was not actually a corporate diversion the commissioner argues that all compensation barrow earned from his relationship with the hospital should be taxed as corporate income because baco’s noncompete policy allowed baco to claim as corporate income any compensation earned by baco employees performing competing services the commissioner offers little explanation for why money that never reached baco and to which baco never had unfettered access should nonetheless have been claimed on baco’s corporate tax_return rather than barrow’s individual return the problem with this argument is that baco’s noncompete policy appears to be in the words of captain barbossa more what you’d call guidelines than actual rules pirates of the caribbean the curse of the black pearl walt disney pictures the trial exhibits show no sign of a written policy and though trial testimony was more useful in fleshing out the boundaries of the policy it still gave us no clear sense of when baco’s interest in the money might have attached potentially leaving us adrift in the ocean of contract law further complicating this issue is the fact that at least one court has found that a corporate interest in the form of a constructive trust attaches immediately upon a fiduciary’s misappropriation of corporate funds see eg 867_f2d_883 5th cir if michigan follows similar law the commissioner would have a colorable argument that barrow’s hospital income was actually attributable to baco if the government can prove that this was a misappropriation of a corporate opportunity the commissioner argued none of this however and so we find that the policy simply affirmed baco’s adherence to the common-law doctrine_of the fiduciary duty_of loyalty as codified in mich comp laws ann secs west commonly known as the michigan business corporation act mbca because baco was incorporated in michigan we look to michigan common_law and the mbca to determine whether a breach of duty occurred and if so when baco’s interest in the money attached we look to the laws in place at the time of the behavior in question in this instance the version of the law in effect from through the end of would control under michigan common_law an officer or director misappropriates a corporate opportunity and thereby breaches his fiduciary duties when there is presented to a corporate officer or director a business opportunity which the corporation is financially able to undertake which is from its nature in the line of the corporation’s business and is of practical advantage to it and which is one in which the corporation has an interest or a reasonable expectancy and if by embracing the opportunity the self interest of the officer or director will be brought into conflict with that of this corporation prod finishing corp v shields n w 2d mich ct app citations and quotation marks omitted in cases of such a breach all profits made and advantage gained by the agent in the execution of the agency belong to the principal mechem mechem on agency 2d ed sec cited in prod finishing mich app pincite for all periods before date when barrow became a full-time manager it is not clear that barrow’s hospital income was in the line of the corporation’s business or that baco had an interest or a reasonable expectancy in the income during that time barrow served only as director and chairman of the hospital we think it illogical to assume that an accounting firm would want or benefit from a position as director or chairman of a troubled hospital we therefore find these activities to be mere civic activities for barrow our reasoning is different for the period from date through date a time during which barrow provided accounting services and baco staff to help the hospital’s billing and accounting departments barrow admits that during this time income he earned from the hospital should have been turned over to baco therefore the only time in which baco may have had an interest in barrow’s income would be date through date but we find it unnecessary to reach the question of whether barrow actually breached a fiduciary duty during that time because even if barrow breached his fiduciary duty by misappropriating the hospital income under michigan law baco should have filed suit against barrow to recover the alleged interest in the misappropriation within years after the cause of action has accrued or within years after the time when the cause of action was discovered mich comp laws ann sec west therefore even if barrow did breach his fiduciary duty and violate the noncompete policy baco never actually filed suit either within the following years or within years after his criminal conviction in which his alleged misappropriation was revealed such a suit was never brought and the money remained with barrow under an undisputed claim of right therefore we find that barrow correctly put this money on hi sec_1040 rather than on the baco corporate return c fraudulent intent the commissioner must prove fraud separately for barrow’s and tax years and for baco’s and tax years see temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir the commissioner may use circumstantial evidence to meet his burden--this includes using barrow’s entire course of conduct during the tax years at issue parks t c pincite but we won’t find fraud where the circumstances merely lead to a suspicion of fraud id to show fraud by circumstantial evidence the commissioner may point to what we have identified as badges_of_fraud --factors which tend to show the required intent to evade tax these include these badges which the commissioner argues apply to this case pattern of consistent underreporting of income miller v commissioner tcmemo_1989_461 failure to keep adequate books_and_records 509_f3d_736 6th cir affg tcmemo_2006_69 796_f2d_303 9th cir affg tcmemo_1984_601 diverting corporate assets for personal_use 732_f2d_1459 6th cir affg tcmemo_1982_603 education and business knowledge of the taxpayer solomon f 2d at id prior tax-related convictions wright t c pincite and dishonest dealings with others solomon f 2d pincite as we noted in discussing the effects of barrow’s conviction the commissioner doesn’t have to prove the exact amount of the underpayment resulting from the fraud only that fraud contributed to a portion of the underpayment see miller v commissioner tcmemo_1989_461 no single factor is necessarily sufficient to establish fraud by itself but a combination of factors may be persuasive ferguson v commissioner tcmemo_2004_90 we address each of the commissioner’s arguments in favor of finding fraud consistent pattern of understating income the commissioner claims that barrow--and consequently baco-- engaged in a consistent pattern of understating income and that this habit is an indicator of fraud there are two categories of baco income that the commissioner believes the company excluded which relate to adjustments made to barrow’s individual income the first category includes all checks payable to baco but deposited into barrow’s personal account barrow’s response is that they represent repayment of loans he made to baco the commissioner says that despite the repayment theory it remains income to baco because the payor’s intent was to pay baco but no one disagrees the commissioner admits that after a thorough examination of the available records baco reported all but one of the checks in this category as income on its books only the dollar_figure check from ernst whinney was not included the commissioner does claim that the money barrow deposited in his personal checking account as loan repayments should be income to barrow because there were no written loan agreements in place between barrow and his company although no written loan agreement existed between barrow and baco cynthia nobles william aldridge and even irs agent stephen wernert all testified that they knew barrow made loans to baco because there were never any written loan documents and barrow maintained authority over baco’s general ledger the commissioner argues that it’s possible that barrow was simply lending baco its own funds and that ms nobles couldn’t have known the actual source of funds for the loansdollar_figure but this is sheer speculation based on credible testimony at trial we find that barrow made loans to his own business from his own funds during hard times but even so the commissioner says barrow should have posted loan repayments to baco’s general register and issued a check as repayment of the debt this may have been better business practice but its absence is not a plausible marker of fraudulent intent in this case given barrow’s hectic schedule during those years and the fact that baco was closely owned there is no way we can find he had fraudulent intent when he deposited funds directly into his own account after recording the funds as income on the baco ledger the second category of purported baco income consists of the checks paid to barrow from nch and its affiliates for board_of directors’ and chairman’s fees the commissioner points to baco’s policy that all income earned by its officers and employees from clients for services the firm also offered was income to baco but we’ve already found the commissioner’s we must note that the commissioner includes imputed_interest income resulting from these contested loans in the notice_of_deficiency position on corporate diversion is judicially estopped and in the alternative that he cannot now enforce baco’s noncompete policy to recategorize the income without showing that baco itself successfully sought to recover it the commissioner also claims two additional types of underreporting by barrow individually one involves unreported wages from baco and another comes from cis the commissioner used the bank-deposits method--a method long approved by our court see 64_tc_651 affd 566_f2d_2 6th cir --to reconstruct what he believes to be cis’s true income the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income dileo v commissioner t c pincite barrow argues that the commissioner uses a different method_of_accounting than he did to construct his cis income making it is impossible for him to determine where his own errors may lie but barrow is confusing method_of_accounting with method of proof the code requires the commissioner to use a taxpayer’s method_of_accounting ie cash or accrual as long as it clearly reflects income sec_446 but the commissioner can use a variety of methods including the bank-deposits method to prove that barrow underreported his income 348_us_121 goichman v commissioner tcmemo_1987_489 barrow agrees that he understated his income for several years but he also claims that the understatements were much smaller than the commissioner alleges and due to unintentional errors because of the importance of this issue we will analyze each year that is not subject_to collateral_estoppel individually to determine what portion of the understatements barrow can credibly defend but we are aware he need not prove errors in the deficiency determinations themselves as we have previously explained we will not bootstrap a finding of fraud upon a taxpayer’s failure to prove the commissioner’s deficiency determinations erroneous parks t c pincite barrow only needs to prove by a preponderance_of_the_evidence that he lacked fraudulent intent to remove this as a badge of fraud a the following chart summarizes changes the commissioner made to barrow’s individual adjusted_gross_income agi during the audit for and reflects the changes that barrow concedes change to barrow’s agi per irs per barrow baco dividends nch board fees cchs board fees cis schedule c receipts baco salary total understatement dollar_figure --- --- dollar_figure dollar_figure dollar_figure --- dollar_figure big_number dollar_figure dollar_figure dollar_figure although he admits an understated amount similar to the one calculated by the commissioner barrow contends he didn’t commit fraud with regard to any portion of it in he claims the amounts the commissioner calculates as baco dividends were actually loan repayments as for the missing nch board fees he argues that the original nch form_1099 reported fees of only dollar_figure after reviewing payment records barrow now concedes he should’ve reported dollar_figure more but says his was an honest mistake caused by his using the number reflected on the original form_1099 he also now concedes that his cchs fees began in date but he says he didn’t receive a form_1099 from cchs for that first payment and as a result he unintentionally failed to include those fees on his return he also admits that he underreported the cis receipts but says that it is a result of errors made by nobles when she prepared the cis books these errors included deposits omitted from the cis ledger finally barrow agrees that he underreported his baco salary but he says this was because he mistakenly used his w-2 instead of the w-2 he explains that he kept a separate folder for each tax_year and that somehow the w-2 got into the folder this led nobles to use the figure when preparing the ledger barrow later used to prepare his taxes barrow’s assertion that he received an incorrect form_1099 from cchs in is credible we’ve recounted the chronic disorganization at the hospital already--a problem that later led baco to step in and start helping in it’s reasonable that barrow unintentionally made mistakes reporting his cchs board fees because of the hospital’s disorganization and barrow’s own preoccupation with the mayoral race during those years we are also convinced that nobles made significant mistakes and that barrow unintentionally missed many of them nobles testified that barrow was her supervisor and generally the person reviewing her work donna west a principal who started at baco in testified that she had the opportunity to review some of nobles’s work and thought nobles sometimes didn’t pay enough attention to detail the commissioner argues that barrow turned a blind eye to nobles’s mistakes it’s true that barrow probably should have taken steps such as hiring a tax accountant to ensure proper reporting but turning a blind eye indicates negligence and f raud ‘does not include negligence carelessness misunderstanding or unintentional understatement of income ’ zhadanov v commissioner tcmemo_2002_104 citation and quotation marks omitted also nobles worked closely with barrow and credibly testified that he never asked her to do anything improper or that she felt she shouldn’t do we will not use the underpayment in as a badge of fraud b the following chart reflects income changes made during the irs audit for that amounts to understated income and barrow’s response change to barrow’s agi per irs per barrow baco dividends cis schedule c receipts baco capital_gains total understatement dollar_figure dollar_figure big_number dollar_figure --- dollar_figure --- dollar_figure barrow says he didn’t commit fraud with regard to any portion of his underreported income in he claims the irs’s dividends and capital_gains calculation improperly includes board fees that he already included on his form_1040 because they were not earned in violation of baco’s policy it also includes repayment to barrow of baco loans he accounts for the additional cis income by explaining that the irs included in cis’s income two deposits made in date because they were made in the following year nobles didn’t record them as income he concedes that these payments are income in but he argues that this was an honest mistake not due to fraud we’ve already dismissed the commissioner’s arguments regarding corporate diversion and determined that barrow’s loan repayments weren’t fraudulent for reasons similar to those discussed earlier we believe nobles made mistakes and that barrow’s explanation of those mistakes for are credible we thus won’t credit the underpayment from as circumstantial evidence of barrow’s fraudulent intent we do find that there was a pattern of underreporting because barrow failed to report some taxable personal income to the irs each year from until for the several reasons provided in this section however we do not find this pattern of underreporting to be a badge of fraud c baco’s and income the commissioner claims that barrow understated baco’s income by not including the following items year nch cchs ncc-w ncc-e baco’s unreported income ernst whinney dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- big_number big_number we’ve already found that the fees paid to barrow relating to nch and its affiliates do not belong to baco but barrow individually this eliminates all of the income the commissioner claims baco failed to report for these two years except the ernst whinney check barrow concedes that he should’ve included this check in baco’s income but he says nobles mistakenly omitted it from the general ledger we believe him and though the omission of this check from the general ledger was mistaken and might be negligent we find its omission was not frauddollar_figure failure to keep adequate books_and_records the commissioner contends that the books for baco were so poorly maintained that he was unable to reconcile the expenses reported on baco’s tax_return to baco’s general ledger he also repeats his argument that the general ledger omitted large amounts of gross_income including hospital chairman’s fees paid to barrow for accounting services the commissioner again points out that baco failed to include in gross revenues a check for dollar_figure from ernst whinney in barrow again admits that he the elimination of the hospital fees from baco’s income also means that baco likely didn’t understate its income for these two years either the commissioner looked back to tax years to recalculate baco’s net_operating_loss available for and while he is able to use this method of recalculation see 95_tc_437 he shouldn’t have included the hospital fees in baco’s income for purposes of the recalculation in those years either because he did so he also improperly reduced the net_operating_loss carryforward available for and should’ve reported this check on baco’s return instead of his own but barrow also says that this was a mistake one of many small oversights that the irs is adding together to portray intentional misconduct and because we aren’t considering baco’s returns at all for this examination of fraud many of the commissioner’s arguments fall outside of our analysis the commissioner also takes issue with barrow’s recordkeeping for items relating to his personal income_tax to support this argument he refers us generally to the record and says that often barrow’s wages dividends and corporate_distributions were not accounted for in his personal checkbook but we’ve already detailed barrow’s credible response--he mistakenly used the wrong w-2 relied on an incorrect form_1099 and received nontaxable loan repayments from baco and we’ve dismissed the commissioner’s corporate-diversion theory so the hospital fees were properly counted as his personal income the commissioner also argues that barrow’s cis checkbook failed to reconcile with his schedule c gross_receipts after completing a bank-deposits analysis the commissioner claims he discovered that gross bank_deposits exceeded gross_receipts barrow admits problems with his cis ledger but mainly attributes these mistakes to errors made by nobles again we believe barrow was negligent in his reliance on nobles but we found that he didn’t intentionally doctor the cis books to hide income although barrow may have been careless with his bookkeeping there is no evidence that he attempted to conceal assets or withheld information from the irs during the audit in fact we find that barrow cooperated with the irs audit at all times see kemp v commissioner tcmemo_2004_153 mcgowan v commissioner tcmemo_2004_146 affd 187_fedappx_915 11th cir barrow credibly testified that when irs agent bulik went to the baco offices for information he went to the files and gave him everything that was in the file even copies of draft agreements never put into place irs agent bulik was asked at trial about the condition of barrow’s business records and his response was that t hey were easy to follow t hey were in order barrow’s cooperation and bulik’s testimony about his organization cut against any inference of fraud we might otherwise draw from mistakes in his bookkeeping diverting corporate assets for personal_use the commissioner argues that barrow diverted baco funds for his own use and that this is evidence of fraud but we’ve already determined that the commissioner cannot pursue this theory the commissioner also points out that barrow tried to conceal the receipt of nch checks into his personal account by stamping baco’s endorsement onto the canceled checks while we agree that this behavior was deceptive we find that it was intended to deceive barrow’s journalistic inquisitors not the irs barrow’s education and business knowledge the commissioner portrays barrow as someone sophisticated in tax matters we agree that barrow was highly educated and experienced in accounting and finance but barrow maintains that his specialty was in auditing and financial reporting and that a cpa is not necessarily an expert in every area in which he has a license to practice he even suggests that if he had a deeper knowledge of tax law he wouldn’t have permitted himself to be convicted on the basis of explainable transactions in the criminal trial barrow was an entrepreneur and budding politician mainly focused on the nontax activities of saving a struggling hospital and expanding his reputation as a civic leader in detroit and even in cases that involve attorneys or accountants with a proven knowledge of tax law we have not found fraud where the specific intent to evade tax didn’t exist see eg dajos v commissioner tcmemo_1986_330 prior tax-related convictions a criminal court convicted barrow for tax_evasion and willfully filing false individual tax returns for and and for doing the same with respect to baco’s corporate tax returns in fiscal years and the commissioner contends that although not dispositive these convictions are evidence of fraudulent intent in other years barrow argues that his convictions were wrongly decided but since we don’t have the power to overturn them we must take them at face value we agree that this factor weighs against barrow dishonest dealings with others the commissioner claims that barrow engaged in a pattern of deceptive conduct that reflects his fraudulent intent the commissioner argues the following behavior supports his claim first the commissioner says barrow made false statements to procure loans barrow submitted unfiled tax returns to financial companies showing more income than reported to the irs in order to obtain bank loans and a jury did convict him for making false statements in connection with a bank loan application and for bank fraud see u s c sec_1014 second the commissioner says barrow made false statements to business associates the commissioner claims barrow concealed his ownership of cis from his colleagues on the board_of nch barrow credibly testified that although he may not have specifically disclosed cis to be his personal schedule c business he informed both nch and the bankruptcy court that cis was affiliated with baco we find that barrow honestly thought this somewhat analogous disclosure was enough the commissioner also claims barrow hid the same information from the bankruptcy court while serving as trustee of salem mortgage causing the court to approve a contract between salem mortgage and cisdollar_figure the application instead says that baco owned a minority interest in cis although this information isn’t accurate it is consistent with barrow’s explanation that he considered cis to be part of the baco business plan we find that this half-hearted disclosure doesn’t indicate that barrow had a pattern of dishonest dealings the commissioner next argues that barrow engaged in self- dealing by approving nch’s bills payable to baco while requiring his consent to pay other vendors in hard financial_times barrow claims that while nch had cashflow problems he extended the payment due dates of many of nch’s creditors and we already have discussed how barrow waited to cash some of the chairman’s fee checks until nch had cash in the bank to actually pay those obligations in this light and with knowledge that baco was already reducing its normal rates for baco employees working at nch we find no evil intent or malicious purpose behind barrow’s dealings with the hospital finally the commissioner points out that barrow made false statements while campaigning the commissioner cites and barrow admits to lying to the media during barrow’s campaign by telling one reporter that nch wasn’t paying him for his work on the board salem mortgage was one of baco’s clients when it slipped into bankruptcy barrow became its court-appointed trustee and with the hospital affiliates barrow admits that he wasn’t always forthright with the media during his campaigns in and but again we attribute this more to fear of candor’s effect on his political career than proof of an intent to defraud the irs despite barrow’s many mistakes we find that the commissioner offers no clear_and_convincing proof that barrow possessed the specific intent to evade a tax that he believed he owed for or or that baco owed for or we therefore find not just that the commissioner has failed to show by clear_and_convincing evidence that barrow filed his and tax returns and baco’s and tax returns with fraudulent intent but that barrow had no fraudulent intent with regard to any portion of his and underpayments or baco’s and underpayments we therefore hold that the statute_of_limitations imposed by sec_6501 precludes the commissioner from assessing the deficiencies and additions to tax that might otherwise be due for those years ii determination of barrow’s and tax_liability our task for the years in which barrow is collaterally estopped from denying fraud is to redetermine the amount of barrow’s deficiency as a general_rule we presume that the commissioner’s determinations in a notice_of_deficiency are correct and barrow bears the burden of proving those determinations wrong see rule a 290_us_111 we begin by discussing the categories of income in dispute for all three years first as we have already found the commissioner is judicially estopped from pursuing his corporate- diversion theory here therefore all of the nch and cchs fees are income to barrow directly barrow claims that he would sometimes refrain from cashing the hospital’s checks when they were issued because he knew the hospital didn’t have the money to pay him some of the checks the hospital issued near the end of a calendar_year were held over until the next year because of this barrow reported those checks in the year he cashed them because he believed the hospital’s lack of cash on hand was a restriction on his ability to get paid we agree with barrow we have held that when a payee knows there are insufficient funds and that knowledge causes him to refrain from cashing a check the payment is income to him in the later year rather than the earlier blumeyer v commissioner tcmemo_1992_647 discussing knowledge of insufficient funds as an exception to the relation_back_doctrine to the extent barrow reported fees in a year subsequent to the check’s issue_date because of insufficient funds we find him taxable in the later year second we find that all of the checks made payable to baco that barrow deposited into his account as loan repayments are neither capital_gains nor ordinary_income taxable to barrow see 38_tc_1011 the commissioner admits that all of the checks were recorded in the baco ledger and although barrow should’ve deposited them into a baco account and then issued a check for loan repayment we find that this mistake doesn’t change the character of this income a issues for after resolution of the corporate-diversion and loan- repayment issues above there remain only these challenged items from his tax_return disputed adjustments item per irs per barrow schedule c depreciation schedule c receipts - cis dollar_figure big_number dollar_figure -- barrow claimed dollar_figure schedule c depreciation for his cessna airplane in which the commissioner denied he and barrow now argue over substantiation and whether barrow used the plane for business rather than personal reasons barrow says that he provided trip and engine logbooks as well as time slips and other substantiation of the plane expenses to agent bulik initially bulik testified that barrow showed him some records relating to his airplane but that barrow wouldn’t let him take them or make copies later on bulik recalled that during the audit he used copies of documents showing the use of the plane records of places traveled and an engine log to deny the expenses barrow claims the commissioner lost the material he handed over for substantiation and argues that he’s entitled to an inference that if the records were available they would favor him he also asks us to apply the cohan_rule and estimate the amount of the expenses see cohan v commissioner f 2d 2d cir it is a rote statement for this court to declare that the taxpayer bears the burden of proving a claimed deduction 503_us_79 the taxpayer must maintain records sufficient to substantiate such amounts sec_6001 sec_1_6001-1 income_tax regs but when the taxpayer is unable to meet this burden because the irs loses his records we may estimate the allowable_amount the wrinkle here is that sec_274 expressly overruled cohan for certain types of business deductions including travel by imposing strict substantiation requirements see 50_tc_823 affd per curiam 412_f2d_201 2d cir barrow appears to have provided documentation--the logbook--that would have complied with sec_274 but it was lost by the irs and there are no backup copies available sec_1_274-5a income_tax regs exempts a taxpayer from these strict requirements when there is a loss of records beyond his control that’s what happened here faced with such difficulties we believe barrow’s and nobles’s testimony that the logbook verifies that deductions taken in conjunction with the plane were for business use and characterize as a credible substantiation their testimony that the logbook would also have verified their amount we therefore sustain the amounts claimed by barrow on his returns barrow also contests the commissioner’s upward adjustment of cis’s income by dollar_figure barrow says he is unable to determine which deposit contains an error and account for the difference because the irs switched from the bank_deposits method_of_accounting to the taxable checks method in order to make this adjustment and in any case didn’t reconcile their method_of_accounting with the cash_method that he used for cis in the same year we’ve already pointed out that the commissioner may use a variety of methods of proof to uncover a taxpayer’s unreported income and barrow’s complaint about this isn’t enough to meet his burden to refute the commissioner’s determination so we find that he is liable for the dollar_figure difference there are two additional computations that barrow disputes--the addition of self-employment_tax and the amt barrow admits that he failed to include the self-employment_tax calculation when he filed his tax_return and that he was liable for the tax since both items are computational they will be recalculated under rule but barrow also seems to dispute whether these items can be counted as part of the deficiency for purposes of the fraud_penalty if all of the information needed to calculate them was available on his original return as filed we think this issue is directly related to the computation of the fraud_penalty and we address it below b issues for barrow concedes that his cis income should increase by dollar_figure because he is now unable to find his ledger for that year and agrees with other adjustments made by the commissioner we have found against the commissioner on the issue of whether barrow was receiving corporate_distributions rather than repayments of loans there remain only these challenged items from his tax_return disputed adjustments item per irs per barrow sch c depreciation sch c expenses cost of sales imputed_interest income passive partnership 1120s dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- barrow claimed schedule c depreciation and expenses for his car boat and plane in the commissioner denied all of the expenses and barrow now contests only those related to his airplane -- dollar_figure for depreciation and dollar_figure for other expenses he makes the same argument that he did for his airplane expenses we agree with him again barrow provides a recalculation of his tax_liability for in a simple chart as part of this effort he determines that there should be no adjustment for cost of sales imputed_interest income or passive partnership income the notice_of_deficiency explains that the cost_of_goods_sold was reduced by dollar_figure because barrow didn’t establish that the amount was paid_or_incurred during or that the expense was ordinary and necessary the notice_of_deficiency also determines that since barrow made loans to baco at below market interest rates interest_income is imputed to him for and finally the passive partnership_adjustment stems from a determination that the losses from hambrose leasing an entity on barrow’s return not otherwise involved in this case are subject_to at-risk limitations and passive-loss limitations for and barrow fails to explain why he disputes these items therefore he doesn’t meet his burden to show that the notice_of_deficiency is wrong and so we cannot relieve him of liability for these items c issues for although this adjustment is inconsistent with the commissioner’s theory in this case it is consistent with our findings that barrow did in fact make loans to baco there remain only these challenged items from his tax_return disputed adjustments item interest_income itemized_deductions sch c expenses imputed_interest income loss on sale of asset per irs per barrow dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure --- --- --- the commissioner denied barrow’s schedule c airplane expenses of dollar_figure he makes the same argument that he did in and and we reach the same result barrow also contests the adjustments to his interest_income itemized_deductions imputed-interest income and loss on sale of asset the commissioner claims that barrow received dollar_figure less in interest than reported and we are unsure why barrow disputes this adjustment in any event we will sustain the commissioner on this the commissioner reduces barrow’s itemized_deductions by dollar_figure based on the notice_of_deficiency it appears as though barrow agrees only with the reduction in his charitable_contributions to the extent of dollar_figure since barrow makes no argument with regard to any other of these changes we find that he doesn’t meet his burden_of_proof the commissioner also adds imputed_interest income which we uphold for the same reasons we did for the similar adjustment finally the commissioner denies barrow a loss on the sale of an asset because barrow failed to prove it was a loss he sustained barrow makes no additional showing here so we must also uphold the commissioner’s adjustment of this item iii fraud_penalty we’ve held that barrow is collaterally estopped from denying fraud for and for purposes of former sec_6653 this makes for an interesting question to what extent can we determine the portion of the deficiency subject_to this penalty for these years in sec_6653 read as follows sec_6653 fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to fraud --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section with respect to the portion of a the underpayment described in paragraph which is attributable to fraud and for the period beginning on b the last day prescribed by law for payment of such underpayment determining without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax the statute leaves no room to determine that some part of the deficiency was not due to fraud we also must address the issue of the computational adjustments made to barrow’s tax_liability for the amt and self-employment_tax the commissioner will recalculate barrow’s tax_liability after we file this opinion and adjust the amt and self-employment_tax calculations based on our findings so we need not settle disputes over the correct amounts of those calculations now but because we are bound by the version of sec_6653 to apply the fraud_penalty to the entire underpayment for that year the question arises does the fraud_penalty also attach to adjustments that are purely computational in nature we begin with the language of the code sec_6653 c definition of underpayment -- for purposes of the section the term underpayment means-- income estate gift and certain excise_taxes --in the case of a tax to which sec_6211 relating to income estate gift and certain excise_taxes is applicable a deficiency as defined in that section except that for this purpose the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return determined with regard to any extension of time for such filing this tells us that an underpayment for purposes of sec_6653 equals the deficiency as defined in sec_6211 and sec_6211 provided sec_6211 in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 sec_44 and sec_45 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made because the commissioner included the amt and self-employment_tax in the notice_of_deficiency we find that if they still exist after the computations called for by rule they are part of the underpayment for purposes of the fraud_penalty in in the code provided sec_6653 fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax_determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud emphasis added the statute may leave room for a determination of which part of the underpayment is due to fraud in the statute read as follows sec_6653 fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud emphasis added as with 1987’s the fraud section also allows a more precise determination of the amount of the underpayment due to fraud the question remains can we determine that there is no deficiency due to fraud for and in the light of our application of collateral_estoppel in this case we find the answer in our opinion in franklin v commissioner tcmemo_1993_184 in that case we found that while the commissioner had proven that the taxpayer had underpaid his taxes and that he had underpaid with fraudulent intent neither the taxpayer nor the commissioner provided evidence of the specific amount of that underpayment we said that to adjudicate an addition_to_tax under sec_6653 first we must examine the evidence and satisfy ourselves as to the amount that clearly and convincingly is an underpayment then we must determine whether any or all of such amount clearly and convincingly is due to fraud id we also recognized that estimating the taxpayer’s underpayment at zero or a nominal amount would be inconsistent with a guilty plea by the same taxpayer to obtaining substantial income from certain illegal activities instead we estimated the underpayment due to fraud for each of the years at issue we face a similar task in this case while we acknowledge that in the criminal case the government proved beyond a reasonable doubt that some part of barrow’s underpayments for and were due to fraud the commissioner in this case failed to prove to us that any particular underpayments were actually due to fraud we recognize that it would be inconsistent to hold no part of the underpayment due to fraud so as we did in franklin we estimate that dollar_figure in and was due to fraud for purposes of applying the fraud_penalty conclusion no part of any underpayment of barrow’s or or baco’s and deficiencies was due to fraud and so we do not sustain the commissioner’s determination for those years the parties will however need to compute barrow’s and deficiencies so decisions will be entered under rule
